 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     FAYSAL ALKHAYAT
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:17-cr-00188-LJO-SKO

12                       Plaintiff,                 MOTION FOR RETURN OF PASSPORT;
                                                    ORDER
13   vs.

14   FAYSAL ALKHAYAT,

15                      Defendant.

16
17           Defendant Faysal Alkhayat appeared in this Court on August 17, 2017, and was ordered
18   released on conditions. Pursuant to the terms of his release (see Dkt. #44 at 2), Mr. Alkhayat
19   surrendered his United States passport on August 31, 2017. See Dkt. #55.
20    08/31/2017       50 COLLATERAL RECEIVED as to Faysal Mustafa Alkhayat: USA
                          Passport #553276731 from Faysal Mustafa Alkhayat. (Sant Agata, S)
21                        (Entered: 08/31/2017)
22
23           Mr. Alkhayat was sentenced to one year of probation on the underlying case on January
24   21, 2020. See Dkt. #162, 166.
25           Pursuant to the Clerk’s Office, this Court remains in possession of Mr. Alkhayat’s
26   passport. As Mr. Alkhayat has been sentenced and is thus no longer on pretrial release, it is
27   requested that Mr. Alkhayat’s United States Passport be returned to him. Mr. Alkhayat requests
28   that his United States Passport be released to himself or to his attorney of record, undersigned

      Alkhayat - Motion for Return of Passport       -1-
 1   counsel, Assistant Federal Defender Reed Grantham.

 2
 3                                                Respectfully submitted,

 4                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 5
 6   Date: January 28, 2020                       /s/ Reed Grantham
                                                  REED GRANTHAM
 7                                                Assistant Federal Defender
                                                  Attorney for Defendant
 8                                                FAYSAL ALKHAYAT

 9
10
11                                               ORDER

12           IT IS HEREBY ORDERED that the Clerk of the Court return Mr. Alkhayat’s United

13   States Passport received on August 31, 2017. Mr. Alkhayat’s United States Passport may be

14   picked up from the Clerk’s Office by either Mr. Alkhayat or by his attorney of record, Assistant

15   Federal Defender Reed Grantham.

16
     IT IS SO ORDERED.
17
18
        Dated:      January 29, 2020                      /s/ Lawrence J. O’Neill _____
                                                      UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27

28

      Alkhayat - Motion for Return of Passport      -2-
